                              UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
____________________________________
MISH INT’L MONETARY INC.,                :
on behalf of itself and                  :
all others similarly situated,           :
                                         :     Case No. 20-cv-04577
        v.                               :
                                         :     Judge Gary Feinerman
VEGA CAPITAL LONDON, LTD.                :     Magistrate Judge Jeffrey T. Gilbert
and JOHN DOES 1-100.                     :
____________________________________x

                           JOINT INITIAL STATUS REPORT
                              PURSUANT TO RULE 26(f)
        Pursuant to the Court’s August 5, 2020 Order (ECF No. 4) and Fed. R. Civ. P. 26(f),
Plaintiff Mish International Monetary Inc. (“Plaintiff” or “Mish”), through its undersigned
counsel, and Defendant Vega Capital London, Ltd. (“Defendant” or “Vega”), through its
undersigned counsel, respectfully submit this Initial Status Report. The parties initially
conferred by telephone on September 22, 2020, pursuant to Rule 26(f), and thereafter worked to
prepare this Initial Status Report.

A.     Nature of the Case

       1.      Attorneys of record, and lead trial counsel, for each party are as follows:

              Counsel for Plaintiff                            Counsel for Defendant

 Christopher Lovell (Lead Trial Counsel)             Michael P. Kelly (Lead Trial Counsel)
 Christopher M. McGrath                              Amy Graham Doehring
 Lovell Stewart Halebian Jacobson LLP                Joel S. Forman
                                                     Meghan K. Boland
 Marvin A. Miller                                    Akerman LLP
 Andy Szot
 Miller Law LLC

       2.     The basis for federal jurisdiction over this action includes Section 22 of the
Commodity Exchange Act, (“CEA”), 7 U.S.C. §25, Section 4 of the Clayton Act, 15 U.S.C. §15,
and 28 U.S.C. §§1331 and 1337.

        3.      Plaintiff alleges as follows. Between at least April 20, 2020 and April 21, 2020,
Defendant Vega and John Does 1-100 (“Defendants”) acted to intentionally manipulate the
prices of New York Mercantile Exchange (“NYMEX”) West Texas Intermediate (“WTI”) crude
oil futures contracts in violation of the CEA and the Sherman Antitrust Act, 15 U.S.C. §1 et seq.
(“Sherman Act”). Complaint (ECF No. 1) ¶7. On April 20, 2020, the price of the NYMEX WTI
crude oil futures contract traded at a negative price for the first time in history and the price of
the May 2020 WTI futures contract—the contract that traded negative—exhibited a trading range
of $58.17 a barrel, a 40 standard deviation event. Id. ¶¶1-3. On that same day, April 20, at least
a dozen traders associated with Defendant Vega worked together to aggressively sell May 2020
WTI crude oil futures contracts and other related instruments for the purpose of depressing the
price (including the settlement price) of the May 2020 WTI futures contract. Id. ¶¶8-11.
Defendant’s aggressive selling so as to register the lowest possible prices for the May 2020 WTI
futures contract was uneconomic and contrary to standard and rational practice to seek to sell for
the highest possible price. Id. However, prior to the foregoing aggressive selling on April 20,
2020, numerous traders associated with Defendant Vega purchased a large volume of Trading at
Settlement (“TAS”) contracts. Id. These TAS contracts gave Defendant Vega the right to
purchase May 2020 contracts at a price that would later be determined by the settlement price of
the May 2020 contract at the close of trading on April 20, 2020. Id. The lower the price of the
May 2020 contract on April 20, the lower the price that Defendant Vega’s traders were obligated
to pay to purchase the TAS contracts. Id. On April 20, the price of the May 2020 WTI crude oil


                                                 1
futures contract settled at a price of negative -$37.63 a barrel. Id. ¶¶1-2. Defendant Vega
reportedly profited by as much as $500 million on its trading on April 20. Id. ¶12
         Plaintiff has asserted five claims: two claims for manipulation in violation of the CEA,
one claim for principal-agent liability in violation of the CEA, one claim for aiding and abetting
liability in violation of the CEA and one claim for violation of Section 1 of the Sherman Act. Id.
¶¶64-86. Plaintiff seeks the following relief: declaratory judgments that Defendants violated the
CEA and Sherman Act, an order certifying this action as a class action pursuant to Rule 23 of the
Federal Rules of Civil Procedure, designating Plaintiff as the Class representative and his
counsel as Class counsel, a judgment awarding Plaintiff and the Class damages against
Defendants for their violations of the CEA and Sherman Act (including treble damages),
prejudgment interest at the maximum rate allowable by law, an award to Plaintiff and the Class
for their costs of suit, including reasonable attorneys’ fees, expert fees and expenses, and such
other and further relief as the Court may deem just and proper. Id. at 15-16.

        4.      Defendant Vega’s response to the complaint is due on November 27, 2020.
Defendant intends to move to dismiss the complaint for failure to state a claim, among other
reasons. Because it claims that there was “an artifice to defraud,” Plaintiff’s complaint must
plead its claims with particularity under Rule 9(b). Plaintiff’s complaint fails to do so. Among
other reasons, it fails to allege who specifically made the allegedly manipulative trades in the
scheme to defraud; the specific times when these trades were allegedly made; and how these
specific trades would have affected a market shaped by traders throughout the world during a
worldwide pandemic and depression, during a time when there was not enough physical storage
or demand for oil, and at a time when the Chicago Mercantile Exchange (“CME”) publicly
announced it was permissible for oil to trade in negative numbers. Defendant anticipates that it
will develop additional grounds to dismiss the complaint when it files the motion to dismiss.
Plaintiff intends to oppose Defendant’s motion to dismiss and believes its complaint satisfies the
pleading standards of Rule 8(a) (which applies here) and also Rule 9(b) (which does not apply).

        5.    Plaintiff believes that the principal legal and factual issues include whether
Defendants intentionally caused NYMEX WTI crude oil futures prices to be artificial, whether
Defendant and any of the John Doe Defendants combined, conspired and agreed to manipulate or
fix NYMEX WTI crude oil futures prices and whether this action may be maintained as a class
action pursuant to Fed. R. Civ. P. 23.

        Defendant believes that the principal legal and factual issues include whether the
NYMEX WTI crude oil future prices were artificial, whether Defendant had the ability to
influence prices, whether anyone caused oil futures to be traded at an artificial rate, whether
Defendant had fraudulent or other improper intent, whether the oil futures market was
responding to other factors (including a global pandemic, a shortage of space for storage of oil, a
lack of demand for oil, difficult economic conditions as a result of the pandemic and a
worldwide shutdown, the effect of the CME announcement that oil futures could be traded in
negative prices, or any other factors), whether Defendant entered into a contract, combination, or
conspiracy with anyone, whether trade was restrained as a result of the trading of Defendant or
any associated traders, whether there were any damages, and whether this action may be
maintained as a class action pursuant to Fed. R. Civ. P. 23.



                                                 2
       6.      Defendant has executed a waiver of the service of summons. ECF No. 9.

B.     Proceedings to Date

       1.      No substantive rulings have been made to date.

       2.      There are currently no pending motions.

C.     Discovery and Case Plan

        1.       The parties disagree about when discovery should commence. Plaintiff believes
discovery may and should commence now as provided for by the Federal Rules of Civil
Procedure, including Rules 26(d)(1)-(2), given that the parties have conferred as required by
Rule 26(f) and it has been more than 21 days since the summons and complaint were served on
Defendant. Accordingly, Plaintiff has issued a Rule 34 document request to Defendant seeking
production of any documents or other information Defendant may have previously produced to
the Commodity Futures Trading Commission (“CFTC”), the CME, the NYMEX or other
regulators. Defendant believes that the Court should stay discovery until it has an opportunity to
consider Defendant’s forthcoming motion to dismiss under Rule 9(b). Because Defendant
believes that it is contrary to the Federal Rules of Civil Procedure for discovery to proceed
before a party has an opportunity to file a motion to dismiss under Rule 9(b), Defendant believes
Plaintiff’s request and initial disclosures pursuant to Rule 26(a)(1) should be stayed pending the
Court’s ruling on the forthcoming motion to dismiss. No other formal or informal discovery has
occurred to date.

        2.      The parties anticipate that discovery will encompass electronically stored
information (“ESI”). The parties confirmed during the Rule 26(f) conference that they have
taken steps to preserve ESI relevant to the claims or defenses in this action.

        3.     Plaintiff and Defendant have proposed different schedules for the Court’s
consideration. The principal difference in the parties’ proposed schedules arises from the
disagreement as to whether discovery should begin now or after the Court decides the motion to
dismiss. Both parties agree that there should be a substantial discovery period as each side will
likely be seeking discovery from participants in the market that day (who will be located all over
the world), both with respect to class certification and merits issues, and that the case will likely
require substantial expert testimony.

         Plaintiff’s Proposed Schedule                      Defendant’s Proposed Schedule

 Initial disclosures. The parties exchange            Initial disclosures. The parties exchange
 initial disclosures pursuant to Rule 26(a)(1)        initial disclosures pursuant to Rule 26(a)(1)
 by October 6, 2020.                                  within 30 days after the Court decides
                                                      Defendant’s forthcoming motion to dismiss
                                                      (if Plaintiff has stated a claim).




                                                  3
Motion to dismiss. Defendant moves to                  Motion to dismiss. Same.
dismiss the Complaint by November 27,
2020. Plaintiff files its opposition by January
26, 2021. Defendant files any reply by
February 26, 2021.

Class certification. Plaintiff files its motion        Class certification. Plaintiff files its motion
for class certification, including any expert          for class certification, including any expert
reports, 20 months after Defendant begins              reports, 20 months following the Court’s
producing documents responsive to Plaintiff’s          ruling on Defendant’s motion to dismiss (if
requests for production. Defendant files its           applicable). Defendant files its opposition,
opposition, including any expert reports, 60           including any expert reports, 60 days after
days after Plaintiff’s class certification             Plaintiff’s class certification motion. Plaintiff
motion. Plaintiff files its reply, including any       files its reply, including any rebuttal expert
rebuttal expert reports, 60 days after                 reports, 60 days after Defendant’s opposition.
Defendant’s opposition.

Amended pleadings. The deadline to amend               Amended pleadings. Same
the pleadings, including by adding additional
parties, is 60 days prior to the close of fact
discovery.

Completion of fact discovery. Fact discovery           Completion of fact discovery. Fact discovery
closes 24 months after Defendant begins                closes 24 months after the Court rules on the
producing documents responsive to Plaintiff’s          motion to dismiss. The deadline for issuing
requests for production. The deadline for              written discovery requests is 30 days prior to
issuing written discovery requests is 30 days          the close the fact discovery.
prior to the close the fact discovery.

Merits expert discovery. Merits expert reports         Merits expert discovery. Merits expert reports
to be served 60 days after the completion of           to be served 60 days after the completion of
fact discovery. Responsive merits expert               fact discovery. Responsive merits expert
reports to be served 60 days after initial             reports to be served 60 days after initial
merits expert reports. Rebuttal expert reports         merits expert reports. Rebuttal expert reports
to be served 60 days after responsive merits           to be served 60 days after responsive merits
expert reports.                                        expert reports.

Summary judgment. Summary judgment                     Summary judgment. Summary judgment
motions to be filed 60 days after the                  motions to be filed 60 days after the
completion of merits expert discovery.                 completion of merits expert discovery.
Oppositions to summary judgment motions to             Oppositions to summary judgment motions to
be filed 60 days after summary judgment                be filed 60 days after summary judgment
motions. Replies in support of summary                 motions. Replies in support of summary
judgment to be filed 45 days after oppositions         judgment to be filed 45 days after oppositions
to summary judgment.                                   to summary judgment.




                                                   4
       4.      Plaintiff has requested a trial by jury. Complaint, p. 16.

       5.      The parties estimate that a jury trial would take approximately 2-4 weeks.

D.     Settlement

        1.      The parties discussed the issue of settlement, as required by Rule 26(f). However,
the parties do not currently believe pursuing settlement at this early stage would be fruitful.

       2.      The parties do not request a settlement conference.

E.     Magistrate Judge

       1.      The parties do not consent to proceed before a magistrate judge for all purposes.

       2.      No matters have been referred to a magistrate judge.

F.     Additional Issues

        1.      The parties discussed the following additional topics in connection with the Rule
26(f) conference. Plaintiff has undertaken to prepare a proposed protective order, which will
address privilege and waiver issues, and a proposed protocol for the collection and production of
ESI. Plaintiff has also undertaken to prepare a proposed order and stipulation concerning certain
limitations on expert discovery. The parties also discussed that each side anticipates needing
more than 10 depositions. Accordingly, absent a stipulation, the parties reserve the right to move
the Court at a later date (if necessary) for leave to take depositions beyond the ten (10)
depositions permitted by Fed. R. Civ. P. 30(a).

Dated: October 2, 2020
 Respectfully submitted,

 /s/ Marvin A. Miller                                /s/ Amy Graham Doehring
 Marvin A. Miller                                    Amy Graham Doehring
 Miller Law LLC                                      Akerman LLP
 115 S. LaSalle Street, Suite 2910                   71 S. Wacker Drive, 47th Floor
 Chicago, Illinois 60603                             Chicago, IL 60606
 312.332.3400                                        (312) 634-5700
 mmiller@millerlawllc.com                            amy.doehring@akerman.com
 Christopher Lovell                                  Michael P. Kelly
 Lovell Stewart Halebian Jacobson LLP                Akerman LLP
 500 Fifth Avenue, Suite 2440                        750 Ninth Street, N.W., Suite 750
 New York, New York 10110                            Washington, DC 20001
 212-608-1900                                        (202) 393-6222
 clovell@lshllp.com                                  michael.kelly@akerman.com


                                                 5
Counsel for Plaintiff Mish International
Monetary Inc.                            Joel S. Forman
                                         Meghan K. Boland
                                         Akerman LLP
                                         520 Madison Avenue, 20th Floor
                                         New York, NY 10022
                                         (212) 880-3800
                                         joel.forman@akerman.com
                                         meghan.boland@akerman.com

                                            Counsel for Defendant Vega Capital London,
                                            Ltd.




                                        6
